    Case 6:21-cv-00016 Document 87-1 Filed on 08/23/21 in TXSD Page 1 of 4




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                   VICTORIA DIVISION
__________________________________________
                                                   )
STATE OF TEXAS, STATE OF                           )
LOUISIANA                                          )
                                                   )
                             Plaintiffs,           )
      v.                                           )       No. 6:21-cv-00016
                                                   )
UNITED STATES OF AMERICA, et al.                   )
                                                   )
                             Defendants.           )
__________________________________________)
                                     DECLARATION OF
                                      MONICA BURKE

I, Monica Burke, declare the following under 28 U.S.C. § 1746:


   1. I presently serve as Acting Assistant Director of Custody Management Division

      (CMD), Enforcement and Removal Operations, U.S. Immigration and Customs

      Enforcement (ICE), U.S. Department of Homeland Security (DHS or Department). I

      have served in this capacity since August 2, 2021. I started my career at ICE in the

      Office of the Principal Legal Advisor, ERO Law Division (EROLD) in 2011. I was a

      Section Chief and Deputy Division Chief in EROLD. Prior to my current position, I

      was the Deputy Assistant Director for Custody Programs within CMD from March

      2020 to August 2021.
 Case 6:21-cv-00016 Document 87-1 Filed on 08/23/21 in TXSD Page 2 of 4




2. CMD provides policy and oversight for the administrative custody of ICE’s highly

   transient and diverse population of immigration detainees. CMD is composed of two

   divisions – the Oversight Compliance and Acquisitions Division (OCAD) and the

   Custody Programs Division (CPD).

3. As the Assistant Director, I am responsible for the effective and proficient performance

   of these divisions and their various units, including the oversight of compliance with

   ICE’s detention standards and conditions of confinement at ICE detention facilities

   generally. I am further responsible for managing ICE detention operations efficiently

   and effectively to provide for the safety, security, and care of an average of about

   25,000 detainees daily at approximately 200 facilities nationwide.

4. This declaration is based on my personal knowledge and experience and information

   provided to me in my official capacity.

5. I have read and am familiar with the declaration of Thomas Homan submitted by

   Plaintiffs in this case.

6. If the court’s order required ICE to arrest, take into custody, and detain all known

   noncitizens subject to detention under section 1226(c) or section 1231(a)(2) without the

   ability to prioritize the most serious offenders, ICE would need to contract and pay for

   orders of magnitude more detention beds than it currently possesses, especially when

   accounting for limitations required by the ongoing COVID-19 pandemic and pandemic

   guidance.

7. As an initial matter, reprogramming or transferring funds would not address the

   significant obstacles to identifying additional appropriate detention space. Over the past

   month, I have been working to identify additional beds and I am familiar with the many
 Case 6:21-cv-00016 Document 87-1 Filed on 08/23/21 in TXSD Page 3 of 4




   challenges associated with this effort. Finding and contracting for additional detention

   beds is a complicated process that requires several months per facility. First, ICE must

   identify available facilities. Second, ICE must conduct multiple preoccupancy

   inspections to ensure the facility is suitable for civil immigration detainees. Third, ICE

   negotiates with the detention provider and awards the contract that must be funded.

8. This process is complicated by the fact that detention providers are facing challenges in

   hiring appropriate staff, especially medical staff, and after staff are identified, ICE

   needs several weeks to ensure that they have appropriate clearances.

9. Notably, some facilities have terminated their contracts with ICE during the pandemic.

   Further, civil immigration detention requires a heightened standard of care and

   Congress has regularly required DHS to monitor facilities and discontinue agreements

   under certain circumstances. Available facilities are also impacted by state laws

   prohibiting ICE detention. Further, ICE detention space is limited by ongoing litigation

   that enjoins ICE from using some of its detention capacity.

10. Based on the funding and operational challenges, I believe that ICE cannot readily add

   sufficient bedspace to accommodate the orders of magnitude of additional noncitizens

   that would need to be detained were the court to order it.

11. Any significant reprogramming or transferring of funds would also damage other

   important DHS priorities and programs. This could include funds appropriated to

   support important programs like Fugitive Operations and the Transportation and

   Removal program. Beyond the custody sphere, there are many other significant

   programs within DHS and ICE that could be jeopardized by a court ordered mandate to

   reallocate funds without regard to the department’s overall mission.
    Case 6:21-cv-00016 Document 87-1 Filed on 08/23/21 in TXSD Page 4 of 4




This declaration is based upon my personal and professional knowledge, information obtained

from other individuals employed by ICE, and information obtained from various records and

systems maintained by DHS. I provide this declaration based on the best of my knowledge,

information, belief, and reasonable inquiry for the above captioned case.



Signed on this 23rd day of August 2021.


MONICA S Digitally             signed by
                       MONICA S BURKE
                       Date: 2021.08.23 09:40:53
BURKE                  -04'00'
____________________________________

Monica Burke
Acting Assistant Director
U.S. Immigration and Customs Enforcement
